2015CV01978
                                                                                                              0'4-|s-oo5^is>- ciy



                                                  Case No, 32E1500542




  DC CIVIL CONSTRUCTION. LLC                                                                                   In Justice Court
 Plaintiff(s)                                                                                                  BEXAR PRECINCT 3, Place 2
 VS                                                                                                            BexarCounty., Texas

 JAVAN SMITH
 ELIZABETH OLIVAREZ
 Defendant(s)




                                                ORDER ON PAUPER'S AFFIDAVIT

THE COURT, after having examined the pleadings finds thatthe Pauper's Affidavit filed in ttie above reference cause ishereby;
                                                                                                                                   —




                                                                                                                                   c/>sa

                                                                                                                             o         :C5

                                                                                                                              I
                                                         Approved/Denied                                                     cn    —f-^r"



                                                                                                                             rss

                                                                                                                             o     x-.f"
                                                                                                                             63    iM-

                                                    Signed this ^"7 day of March. 2015




                                                    JUDGE JEFF WENTWORTH
                                                    Justice Court BEXAR PRECINCT 3. Place 2
                                                    8918Tesoro Drive, Suite 300
                                                    San Antonio, TX 78217-
                                                    Phone: 210-335-4700




                                                     L ;V.I i v;!- 1::'.AU CC-JM'V Gr
                                                     CLSllriED CurfCxftTlf-lCATE
                                                     Tftu pageto wfiicTt L'lls e^rtificslo 13 afllxeiJ may tiave
                                                     t«snlawl^lly eKsred Co recTsct confldenUa! pereonal
                                                     Inrormation out Is otTiefwise b full, true and correct
                                                     ccoy ofthe oflglnal onfile and ofreeord In my offlcs
                                                     ATTESTED:

                                                                       OCT 0 2 20J5
                                                                                 .=?iCKi
                                                                     COU^C
                                                                     bexArqotnty,



DX217